DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s application filed on April 16, 2020 in which claims 1-20 are pending in the application. 
                                            Claim Objection
2.       Claim 20 is objected to because of the following informalities: 
        In claim 20, the limitation states, “A non-transitory computer readable medium storing instructions that, when executed, cause”. It is not clear what executes a non-transitory computer readable medium. For examination purposes, the Examiner has interpreted the non-transitory computer readable medium to be executed by the processor. Appropriate correction is recommended.  
Claim Rejections - 35 USC § 101
 3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 5 and 19.  
Claim 1 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites, e.g., at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive, corresponding to an ATM fault code and for the ATM network, observed fault volumes for a first set of time intervals; build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes, determine, based on the SARIMAX model, predicted fault volumes for a second set of time intervals; determine observed fault volumes for the second set of time intervals; determine, based on the predicted fault volumes for the second set of time intervals and the observed fault volumes for the second set of time intervals, that one or more of the observed fault volumes for the second set of time intervals are anomalous; and perform, based on the determining that the one or more of the observed fault volumes in the second set of time intervals are anomalous, a remedial action associated with the ATM fault code. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as fundamental economic principles or practices and Mathematical relationships. The claims are drawn to monitoring of ATM networks to analyze ATM fault behavior. Identifying anomalies in an ATM network is a way of mitigating risk and mitigating risk is a fundamental economic practice. Building a SARIMAX model and determining fault volumes involve mathematical relationships and computations. The claim also recites a processor, a communication interface, memory and the ATM network which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a processor, a communication interface, memory and the ATM network, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and “mathematical relationships” grouping of abstract ideas respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a processor, a communication interface, memory and the ATM network, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a processor, a communication interface, memory and the ATM network, to be generic computer elements (see Fig. 4, Fig. 7B, [0069-0070]).  A communication interface, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform their function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a computer system, a transaction network graph, a first graph embedding routine, nodes, a second graph embedding routine, a machine learning model and the trained machine learning model are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, a communication interface, memory and the ATM network, are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 11 and 20 and hence the claims 11 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-10 and 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance, in claims 2 and 12, the steps, “wherein the determining that the one or more observed fault volumes for the second set of time intervals are anomalous is based on at least one of: a difference between an observed fault volume and a predicted fault volume for a time interval in the second set being greater than a threshold value; differences between observed fault volumes and predicted fault volumes for at least two time intervals of three consecutive time intervals in the second set being greater than corresponding threshold values; differences between observed fault volumes and predicted fault volumes for at least four time intervals of five consecutive time intervals in the second set being greater than corresponding threshold values; or differences between observed fault volumes and predicted fault volumes for at least nine consecutive time intervals in the second set being all positive or all negative”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3 and 13, the steps, “determine a plurality of parameter combinations corresponding to a plurality of SARIMAX models; build, based on the observed fault volumes in the first set of time intervals, the plurality of SARIMAX models, each associated with a corresponding parameter combination; determine Akaike information criterion (AIC) values associated with each of the plurality of SARIMAX models; determine an intermediary SARIMAX model, among the plurality of SARIMAX models, with a lowest AIC value; determine, based on the intermediary SARIMAX model, that observed fault volumes in a first subset of time intervals, among the first set of time intervals, are outliers; and generate corrected observed fault volumes for the first set of time intervals by replacing observed fault volumes in the first subset of time intervals with corrected values, wherein the building the SARIMAX model of fault volumes comprises using the corrected observed fault volumes for the first set of time intervals and a parameter combination associated with the intermediary SARIMAX model.”, under the broadest reasonable interpretation, are further refinements of Mathematical relationships because these steps further describe the intermediate steps of the underlying process. 
In claims 4 and 14, the steps, “wherein each parameter combination of the plurality of parameter combinations comprises: a corresponding trend autoregression order; a corresponding trend difference order; a corresponding trend moving average order; a corresponding seasonal autoregressive order; a corresponding seasonal difference order; a corresponding seasonal moving average order; a corresponding number of time intervals in a single season; and a corresponding trend”, under the broadest reasonable interpretation, are further refinements of Mathematical relationships because these steps further describe the data or information used in the underlying process. 
In claims 5 and 15, the steps, “determine, based on the intermediary SARIMAX model, model fit fault volumes for the first set of time intervals, wherein the determining that the observed fault volumes in the first subset of time intervals are outliers comprises determining that differences between the observed fault volumes in the first subset of time intervals and model fit fault volumes in the first subset of time intervals are greater than a threshold”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6 and 16, the steps, “wherein when a number of time intervals in the first subset is less than a threshold number of the number of time intervals, the corrected values are the model fit fault volumes in the first subset of time intervals”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 17, the steps, “wherein when a number of time intervals in the first subset is greater than or equal to a threshold number of time intervals, the corrected values are sums of the model fit fault volumes in the first subset of time intervals and a standard deviation of the observed fault volumes for the first set of time intervals.”, under the broadest reasonable interpretation, are further refinements of Mathematical relationships because these steps further describe the data or information used in the underlying process. 
In claims 8 and 18, the steps, “wherein the exogenous factors comprise, corresponding to the first set of time intervals and the second set of time intervals, one or more of: transaction volumes; numbers of software updates performed in the ATM network; days of week; months; days of month; or proximities to a holiday.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 9, the steps, “further comprising determining an updated SARIMAX model based on the observed fault volumes for the first set of time intervals and the observed fault volumes for the second set of time intervals”, under the broadest reasonable interpretation, are further refinements of Mathematical relationships because these steps further describe the intermediate steps of the underlying process.
In claims 10 and 19, the steps, “wherein the performing the remedial action associated with the ATM fault code comprises sending an alert message indicating the ATM fault code”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., U.S. Patent Number (10,395,199 B1) in view of Suzuki et al., U.S. Patent Number (6,614,760 B1) and further in view of Beaver et al., U.S. Patent Application Publication Number (2020/0210393 A1).

Regarding Claim 1,     
Gibson teaches a computing platform for monitoring an automatic teller machine (ATM) network, comprising: 
at least one processor (See at least Column 4, line 53); 
a communication interface communicatively coupled to the at least one processor (See at least Column 4, lines 54-56); and memory storing computer-readable instructions that, when executed by the at least one processor (Column 1, line 53), cause the computing platform to: 
receive, corresponding to an ATM fault code and for the ATM network, observed fault volumes for a first set of time intervals (See at least Column 8, lines 55-62, retrieving ATM data can be interpreted as receiving ATM fault volumes);
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes (See at least Column 8, lines 55-62, a regressive model may be applied);
determine, based on the SARIMAX model, predicted fault volumes for a second set of time intervals (See at least Column 8, lines 11-13, estimated number of faults per year) ; 
determine observed fault volumes for the second set of time intervals (See at least Column 14, lines 55-67, determining fault volumes); 
However, Gibson does not explicitly teach,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes;
determine, based on the predicted fault volumes for the second set of time intervals and the observed fault volumes for the second set of time intervals, that one or more of the observed fault volumes for the second set of time intervals are anomalous;
perform, based on the determining that the one or more of the observed fault volumes in the second set of time intervals are anomalous, a remedial action associated with the ATM fault code.
Suzuki, however, teaches,
determine, based on the predicted fault volumes for the second set of time intervals and the observed fault volumes for the second set of time intervals, that one or more of the observed fault volumes for the second set of time intervals are anomalous (See at least Column 20, lines 31-47, “Faults in the ATM network 20 are detected either by anomalies”);
perform, based on the determining that the one or more of the observed fault volumes in the second set of time intervals are anomalous, a remedial action associated with the ATM fault code (See at least Column 20, lines 31-47, “means are provided for detecting data anomalies and Such are dealt with by those detection means. In terms of a concrete example, Such detection means can be implemented, for example, by providing CRC or other protection means”).
	Both Gibson and Suzuki are in the same technical field of detecting anomalies in ATMs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson to incorporate the disclosure of Suzuki. The motivation for modifying the disclosure of Gibson would have been to identify anomalous fault behavior to improve accuracy of predictions. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 
However, the combination of Gibson and Suzuki do not explicitly teach,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes;
However, Beaver teaches,
build, based on the observed fault volumes for the first set of time intervals, a seasonal autoregressive integrated moving average with exogenous factors (SARIMAX) model of fault volumes (See at least [0091], Gibson in view of Suzuki performs the above steps using a model. Gibson in view of Suzuki do not teach a SARIMAX model. Beaver, however, teaches the SARIMAX model. It would be obvious to substitute Beaver’s SARIMAX model to perform the above steps).
	Gibson, Suzuki and Beaver are in the same technical field of detecting anomalies in ATMs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gibson and Suzuki to incorporate the disclosure of Beaver. The motivation for modifying the disclosure of Gibson and Suzuki would have been to generate a more accurate model for future fault prediction using a SARIMAX model. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.	 
Regarding Claim 2,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Suzuki teaches,
wherein the determining that the one or more observed fault volumes for the second set of time intervals are anomalous is based on at least one of: 
a difference between an observed fault volume and a predicted fault volume for a time interval in the second set being greater than a threshold value (See at least Column 20, lines 31-47). 
Regarding Claim 3,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Beaver teaches,
wherein the computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a plurality of parameter combinations corresponding to a plurality of SARIMAX models (See at least [0092], parameter combinations);
build, based on the observed fault volumes in the first set of time intervals, the plurality of SARIMAX models, each associated with a corresponding parameter combination (See at least [0170], SARIMAX models, each associated with a corresponding parameter combination);
determine Akaike information criterion (AIC) values associated with each of the plurality of SARIMAX models (See at least [0165], Akaike information criterion (AIC) values); 
determine an intermediary SARIMAX model, among the plurality of SARIMAX models, with a lowest AIC value (See at least [0094], [0165]); 
determine, based on the intermediary SARIMAX model, that observed fault volumes in a first subset of time intervals, among the first set of time intervals, are outliers (See at least [0102]); 
generate corrected observed fault volumes for the first set of time intervals by replacing observed fault volumes in the first subset of time intervals with corrected values, wherein the building the SARIMAX model of fault volumes comprises using the corrected observed fault volumes for the first set of time intervals and a parameter combination associated with the intermediary SARIMAX model (See at least [0091]).
Regarding Claim 4,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 3,
In addition, Beaver teaches,
wherein each parameter combination of the plurality of parameter combinations comprises: 
a corresponding trend autoregression order (See at least [0173]); 
a corresponding trend difference order (See at least [0173]); 
a corresponding trend moving average order (See at least [0173]);  
a corresponding seasonal autoregressive order (See at least [0173]); 
a corresponding seasonal difference order (See at least [0173]); 
 a corresponding seasonal moving average order (See at least [0173]); 
a corresponding number of time intervals in a single season (See at least [0084]); and a corresponding trend (See at least [0100]).
Regarding Claim 5,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 3,
In addition, Beaver teaches,
wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to: determine, based on the intermediary SARIMAX model, model fit fault volumes for the first set of time intervals, wherein the determining that the observed fault volumes in the first subset of time intervals are outliers comprises determining that differences between the observed fault volumes in the first subset of time intervals and model fit fault volumes in the first subset of time intervals are greater than a threshold (See at least [0173], model fit fault volumes); 
Regarding Claim 6,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 5,
In addition, Beaver, teaches,
wherein when a number of time intervals in the first subset is less than a threshold number of the number of time intervals, the corrected values are the model fit fault volumes in the first subset of time intervals (See at least [0169], [0173]).
Regarding Claim 7,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 5,
In addition, Beaver, teaches,
wherein when a number of time intervals in the first subset is greater than or equal to a threshold number of time intervals, the corrected values are sums of the model fit fault volumes in the first subset of time intervals and a standard deviation of the observed fault volumes for the first set of time intervals (See at least [0175], [0201], standard deviation of the observed fault volumes).
Regarding Claim 8,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Beaver, teaches,
wherein the exogenous factors comprise, corresponding to the first set of time intervals and the second set of time intervals, one or more of: transaction volumes; numbers of software updates performed in the ATM network; days of week (See at least [0076]); months; days of month (See at least [0076]); or proximities to a holiday. 
Regarding Claim 9,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Beaver, teaches,
further comprising determining an updated SARIMAX model based on the observed fault volumes for the first set of time intervals and the observed fault volumes for the second set of time intervals (See at least [0007], [0057], updated SARIMAX model).
Regarding Claim 10,     
The combination of Gibson, Suzuki and Beaver teaches the limitations of claim 1,
In addition, Suzuki teaches,
wherein the performing the remedial action associated with the ATM fault code comprises sending an alert message indicating the ATM fault code (See at least Column 20, lines 31-47, “means are provided for detecting data anomalies and Such are dealt with by those detection means. In terms of a concrete example, Such detection means can be implemented, for example, by providing CRC or other protection means”).
Regarding Claims 11 and 20,     
Independent claims 11 and 20 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds.  In addition, claim 20 also recites a non-transitory computer readable storage medium which is inherent in the disclosure of Gibson.
Regarding Claims 12-18,     
Claims 12-18 are substantially similar to claims 2-8 respectively and hence rejected on similar grounds. 
Regarding Claim 19,     
Claim 19 is substantially similar to claim 10 and hence rejected on similar grounds. 
				Prior Art made of Record
6.     The following prior art made of record and not relied upon is considered pertinent: 
         Pasternak et al., U.S. 2000/6157614 A1 discloses a system for a wireless ATM network with high quality of service scheduling. In one embodiment, a wireless ATM network with per-VC scheduling, a virtual framer for periodical, request-less scheduling, and a virtual shaper for request-based scheduling are provided.

					Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                May 19, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 19, 2022